286 F.2d 169
SWIFT AND COMPANY, Appellant,v.Doris Ann QUEEN, Appellee.
No. 14215.
United States Court of Appeals Sixth Circuit.
Dec. 15, 1960.

James K. Brooker, Bay City, Mich., for appellant, Smith, Brooker & Harvey, Bay City, Mich., on the brief.
A Matthew Burder, Flint, Mich., for appellee.
Before MARTIN, MILLER and WEICK, Circuit Judges.

ORDER.

1
In this case, judgment in the amount of $33,000, in favor of the plaintiff, Doris Ann Queen, was entered upon the verdict of a jury in a case tried before Judge O'Sullivan.


2
The case really presented only a fact issue as to whether the appellant, Swift and Company, was guilty of substantial negligence in the operation of its truck, which proximately caused the accident in which appellee was injured.


3
We think that there is ample substantial evidence to support the verdict of the jury and that no reversible error was committed in the trial of the case.


4
Accordingly, the judgment is affirmed.